Title: To Benjamin Franklin from Richard Bache: Two Letters, 30 April 1783
From: Bache, Richard
To: Franklin, Benjamin


I.
Dr. & Hond: Sir
Philadelphia 30th. April 1783.
The inclosed Letters were intended to be sent some time ago by Mr. Jefferson, who went as far as Maryland as a Commissioner for Peace, but he being recalled; I now commit them to the care of Mr. Restife, a Gentleman that came over with the Minister of France, he appears to be a good kind of Man, & has been very intimate in our Family— We are all well & happy in the blessings of Peace— I am ever Dear Sir Your affectionate Son
Rich: Bache
 
Addressed: The Honble. / Dr. Benjamin Franklin / Minister Plenipoy. from the United / States of No. America / at Passy / Favored by Mr. Restive
 
II.
Dear & Hond: Sir
Philadelphia April 30h 1783.
This I hope will be handed you by Colonel Ogden of the Jersey Line, a Gentleman that has been in the Service of the United States since the commencement of the Contest with Great Britain, & has distinguished himself in the Service as a Soldier of high reputation, and unblemished Honor— As such I beg leave to recommend him to your Notice & Civilities not doubting you will find him highly deserving of them— I am ever Dear Sir Your affectionate Son
Rich. Bache
Dr. Franklin
 
Addressed: The Honble. / Dr: Benjamin Franklin / Minister Plenipoy. from the / United States / at / Passy. / favored by Col: Ogden
